Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on September 22, 2022 is acknowledged.
Claims 55-75 are pending in this application.



Restriction
Applicant’s election of SEQ ID NO: 993 or the grouping sharing the core sequence Abu-QTWQC-Phe[4-(2-aminoethyoxy)-2Nal] comprising SEQ ID NOs: 861, 872, 877, 880, 891, 900, 911, 912, 915, 954, 970, 972, 976, 980, 984, 992, 993, 1043 and 1047 in the reply filed on September 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 55-75 are examined on the merits in this office action.


Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
Claims 55 and 66 are objected to for the following minor informalities: Claims 55 and 66 recite SEQ ID NO: 954 and there is a mismatch of bracket in the recitation. Claims 55 and 66 recite, “…-[2-Nal]-[-Me-Leu)-[Cit]-…” The amino acid -Me-Leu starts with a bracket and ends with a parenthesis. This error should be corrected.

Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites: 
    PNG
    media_image1.png
    555
    610
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    414
    590
    media_image2.png
    Greyscale
. Claim 55 recites a Markush listing of different peptide inhibitors of an interleukin-23 receptor. However, the claim does not recite a proper Markush grouping. Since the phrase “the peptide inhibitor of interleukin-23 receptor selected from the group consisting of” is missing from the claim, the metes and bounds of the claim is unclear. Applicant is advised to amend the claim to properly recite the Markush listing and also amend the claim to further recite, “…(SEQ ID NO: 43); [[or]] and…SEQ ID NO: (1047); wherein the peptide inhibitor is cyclized via a thioether bond between Abu and C.”


Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 17-19, 22-28, 30, 32-34, 36-38, 40, 42-48, 50-51, 53-54, 56-59, 61-68, 70-71, 79 and 86-88 of copending Application No. 17/792594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant application, one would necessarily achieve the claimed invention of copending application, and vice versa.
Instant claims are drawn to a pharmaceutical composition comprising a peptide inhibitor of an interleukin-23 receptor, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, excipient, or diluent, wherein the peptide inhibitor of an interleukin-23 receptor is SEQ ID NO: 702, 704, 782, 861…or 1047, wherein the peptide inhibitor is cyclized via a thioether bond between Abu and C.
Copending claims are drawn to: 
    PNG
    media_image3.png
    721
    594
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    124
    585
    media_image4.png
    Greyscale
.
The peptide inhibitors of interleukin-23 receptor of instant claims are encompassed within the peptide inhibitors of interleukin-23 receptor of the copending application. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 55-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10035824. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.
Instant claims are drawn to a pharmaceutical composition comprising a peptide inhibitor of an interleukin-23 receptor, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, excipient, or diluent, wherein the peptide inhibitor of an interleukin-23 receptor is SEQ ID NO: 702, 704, 782, 861…or 1047, wherein the peptide inhibitor is cyclized via a thioether bond between Abu and C.
The US Patent claims are drawn to 
    PNG
    media_image5.png
    163
    553
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    262
    273
    media_image6.png
    Greyscale
:. The dependent claims recite the same SEQ ID NOs as instant claims. 
The scope of the claims are similar with the US Patent claims reciting the same peptide sequences. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

Claims 55-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8 and 19-24 of U.S. Patent No. 9624268. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.
Instant claims are drawn to a pharmaceutical composition comprising a peptide inhibitor of an interleukin-23 receptor, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, excipient, or diluent, wherein the peptide inhibitor of an interleukin-23 receptor is SEQ ID NO: 702, 704, 782, 861…or 1047, wherein the peptide inhibitor is cyclized via a thioether bond between Abu and C.
The US Patent claims are drawn to: 
    PNG
    media_image7.png
    509
    537
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    155
    280
    media_image8.png
    Greyscale
.
The peptide inhibitors of interleukin-23 receptor of instant claims are encompassed within the peptide inhibitors of interleukin-23 receptor of the copending application. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa. 

Claims 55-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-14 of U.S. Patent No. 10196424. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Instant application is a CON of 16/217864, issued as US Patent No. 10941183, which is a CON of 15/442229, issued as US Patent No. 10196424. Therefore, the ODP rejection is proper.
Instant claims are drawn to a pharmaceutical composition comprising a peptide inhibitor of an interleukin-23 receptor, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, excipient, or diluent, wherein the peptide inhibitor of an interleukin-23 receptor is SEQ ID NO: 702, 704, 782, 861…or 1047, wherein the peptide inhibitor is cyclized via a thioether bond between Abu and C.
The US Patent claims are drawn to: 
    PNG
    media_image9.png
    530
    568
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    85
    271
    media_image10.png
    Greyscale
.
The peptide inhibitors of interleukin-23 receptor of instant claims are encompassed within the peptide inhibitors of interleukin-23 receptor of the copending application. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of copending claims, and vice versa. 

Claims 55-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10941183. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Instant application is a CON of 16/217864, issued as US Patent No. 10941183, which is a CON of 15/442229, issued as US Patent No. 10196424. Therefore, the ODP rejection is proper.
Instant claims are drawn to a pharmaceutical composition comprising a peptide inhibitor of an interleukin-23 receptor, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, excipient, or diluent, wherein the peptide inhibitor of an interleukin-23 receptor is SEQ ID NO: 702, 704, 782, 861…or 1047, wherein the peptide inhibitor is cyclized via a thioether bond between Abu and C.
The US Patent claims are drawn to: 
    PNG
    media_image11.png
    498
    573
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    441
    565
    media_image12.png
    Greyscale
.
The scope of the claims are similar with the US Patent claims reciting the same peptide sequences. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.


Closest Art of Interest
The closest art of interest is Bhandari et al (US 2020/0207822, filed with IDS). Instant application and US 2020/0207822 share the same inventors Bhandari and Bourne. Bhandari et al teach a peptide inhibitor of an interleukin-23 receptor, or a pharmaceutically acceptable salt of solvate thereof, wherein the peptide inhibitor comprises an amino acid sequence of Formula (V). Bhandari et al has a priority date of January 18, 2017. Instant application has a priority date of July 17, 2014. Therefore, Bhandari et al is not a prior art.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Acting Supervisory Patent Examiner of Art Unit 1654